Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The office action is responsive to the amendment filed on 1/21/2021. As directed by amendment: claims 1, 3-5, 10, and 19 have been amended, claim 2 has been canceled, and no claims have been added. Thus, claims 1 and 3 – 20 are presently pending in this application.
Applicant’s amendment to the Specification, Drawings, and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 10/21/2020.
Specifically, the objection of claim 19, as set forth in Non-Final Office Action mailed 10/21/2020, has been withdrawn as the Applicant’s amendment has overcome the objection. 
Applicant’s amendment to independent claim 1 to incorporate the features allowable of canceled claim 2 have overcome the rejection previously set forth in the Non-Final Office Action mailed 10/21/2020. Therefore, amended, independent claim 1 and all subsequent dependent claims are allowable.
The replacement drawing sheets as submitted on 1/21/2021 are accepted by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Lara Queen on 2/12/2021.
The application has been amended as:
Claim 1, line 7 has been amended as follows (bolded for emphasis):
housing and the connector body defines a channel that [receive] receives the tab, and wherein the connector
Claim 9, line 1 has been amended as follows (bolded for emphasis):
the medical connector of claim 5, wherein a [F] depth of the connecting

Response to Arguments 
Applicant’s arguments, see pages 11 - 12, filed 1/21/2021, with respect to claims 1 and 12 - 17 have been fully considered and are persuasive.  The rejection of claims 1 and 12 - 17 has been withdrawn. 

Allowable Subject Matter 
Claims 1 and 3 - 20 are allowed. 
The following is an examiner' s statement of reasons for allowance:
The subject matter of the independent claim(s) in the amendment submitted on 1/21/2021 could either not be found or was not suggested in the prior art of record.
 With respect to claim 1, the prior art of record does disclose or render obvious at the effective filing date of the invention: the feature of a medical connector having a housing and a connector body with a channel that comprises a start portion, a connecting portion extending from the start portion, and a connected portion extending from the connecting portion, the 
The closest relevant art is US Publication No.  20150297453 to Kim et al. which discloses a medical connector (Fig. 1,# 10) comprising: 
housing (Fig. 2, #16) having a first end (Fig. 2, #20) and a second end (Fig. 2, #18) positioned opposite the first end, and 
a connector body (Fig. 5, #28) having a first end and a second end positioned opposite the first end (See Fig.4, the first end of the connector body would be adjacent to reference number 12 while the second end positioned opposite the first end would be below reference numeral 34), the connector body having a connection member (Fig. 4, #12) configured to be secured to a mating connector (see [0044]), wherein the housing (Fig. 2, #16) includes a tab (Fig. 13, #72) and the connector body defines a channel ([0060], see examiner annotated Fig. 13 below) that receives the tab (see [0060]), and wherein the connector body (Fig. 5, #28) is movable relative to the housing (Fig. 2, #16) between a first position (“recessed position – partial engaged state” see [0016] and [0048]) where the connector body is restricted from rotating relative to the housing in a first rotational direction and free to rotate relative to the housing in a second rotational direction (See [0048]), and a second position (“extended position – disengaged state” see [0016] and [0048]) where the connector body (Fig. 5, #28) is free to rotate in the first and second rotational directions (See [0048]).

    PNG
    media_image1.png
    638
    628
    media_image1.png
    Greyscale

But Kim et al. does not teach the feature of the channel comprises a start portion, a connecting portion extending from the start portion, and a connected portion extending from the connecting portion, the connector body is in the first position when the tab is in the start portion of the channel, the connector body is in the second position when the tab is in the connected portion of the channel, and wherein the tab is in the connecting portion of the channel when the connector body transitions from the first position to the second position as discussed above as recited in the independent claim(s). 
With respect to claim 18, the prior art of record does disclose or render obvious at the effective filing date of the invention: the feature of a syringe adapter having a housing and a connector body with a channel comprises a start portion, a connecting portion extending from the start portion, and a connected portion extending from the connecting portion, the connector body is in the first position when the tab is in the start portion of the channel, the connector body is in the second position when the tab is in the connected portion of the channel, and wherein the tab 
The closest relevant art is US Publication No.  20150297453 to Kim et al. which discloses a syringe adapter (Fig. 1, #10)
 a housing (Fig. 2, #16) having a first end (Fig. 2, #20) and a second end (Fig. 2, #18) positioned opposite the first end, the housing defining a passageway (See Fig. 3, #24) and 
a connector body (Fig. 5, #28) having a first end and a second end positioned opposite the first end (See Fig.4, the first end of the connector body would be adjacent to reference number 12 while the second end positioned opposite the first end would be below reference numeral 34), the connector body having a connection member (Fig. 4, #12) configured to be secured to a syringe barrel (See [0044]),
wherein the housing (Fig. 2, #16) includes a tab (Fig. 13, #72) and the connector body defines a channel ([0060], see examiner annotated Fig. 13 above) that receives the tab (see [0060]), the tab is movable in a radial direction (leaf spring #56 is resilient and when pressure is applied the tab would move in the radial direction) via a spring member (Fig. 16, #56)
and wherein the connector body (Fig. 5, #28) is movable relative to the housing (Fig. 2, #16) between a first position (“recessed position – partial engaged state” see [0016] and [0048]) where the connector body is restricted from rotating relative to the housing in a first rotational direction and free to rotate relative to the housing in a second rotational direction (See [0048]), and a second position (“extended position – disengaged state” see [0016] and [0048]) where the connector body (Fig. 5, #28) is free to rotate in the first and second rotational directions (See [0048]).
But Kim et al. does not teach the feature of the channel comprises a start portion, a connecting portion extending from the start portion, and a connected portion extending from the connecting portion, the connector body is in the first position when the tab is in the start portion of the channel, the connector body is in the second position when the tab is in the connected portion of the channel, and wherein the tab is in the connecting portion of the channel when the connector body transitions from the first position to the second position as discussed above as recited in the independent claim(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F ALLEN/            Examiner, Art Unit 3783            
/BHISMA MEHTA/            Supervisory Patent Examiner, Art Unit 3783